Citation Nr: 9914138	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-21 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for neuropathy of the left 
arm, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
November 1991.

This appeal arises from a July 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the veteran's claim for a 
rating in excess of 10 percent for neuropathy of the left 
arm.


REMAND

The veteran has requested an increased rating for neuropathy 
of the left arm.  Since this condition was previously service 
connected and rated, and the veteran is asserting that a 
higher rating is justified due to an increase in severity of 
the disability, his claim must be deemed "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. 
Brown, 6 Vet.App. 377, 381 (1994).  Under these 
circumstances, pursuant to its duty to assist, the VA may be 
required to provide a new medical examination to obtain 
evidence necessary to adjudicate the increased rating claim.  
Id., citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  See Green v. Derwinski, 1 Vet.App. 121, 123-124 
(1991).

In this case, the veteran's latest medical examination 
occurred in June 1997, at the Danville, Illinois, VAMC, where 
he received both an orthopedic and neurological review.  Both 
examiners explicitly commented on the absence of prior 
medical records in their reports, and the neurologic examiner 
advised that "[t]he diagnosis here is truly inconclusive" 
because he was unable to review "old military records."  
Accordingly, the veteran's appeal is REMANDED to the RO for 
completion of the following actions:

1.  The RO should obtain all VA medical 
treatment records related to the 
veteran's left arm condition which have 
been prepared subsequent to October 1997, 
and associate them with the claims file.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic and neurologic 
examination to determine the current 
nature and extent of the veteran's left 
arm disability.  The examiner(s) should 
attempt to distinguish the degree of 
disability, if any, attributable to the 
veteran's service-connected left arm 
neuropathy as opposed to other causes.  
The examiner(s) should express an 
opinion, with supporting reasons and 
bases, as to whether any such other 
causes identified are at least as likely 
as not related to the veteran's active 
military service.  The claims folder must 
be made available to the examiner(s) for 
review at all times pertinent the 
examination.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The purpose of this REMAND is to obtain additional 
development and afford due process of the law, and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The veteran 
and his representative are free to submit any additional 
evidence for consideration on appeal.  No action is required 
of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









